Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This is in response to the amendment filed 01/14/2022. Claims 19-21 have been added; claims 1, 2, 4-13 and 15-21 are pending and presented for examination. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 2, 4-13 and 15-18 are rejected under 35 USC 103 as being unpatentable over LUO CHAUNG (CN 110602519) provided by the applicant, translation attached, “hereinafter LUO” in view of Stogel et al (US Pub. No. 2006/0056386 A1).

Regarding claim 1, LUO discloses “acquiring a first request, wherein the first request is configured to request to turn on a microphone and collect audio” (see LUO ¶ 0050, ¶ 0053; requesting to connect the microphone), “sending a second request to the server, wherein the second request is configured to request a configuration document required for microphone-requesting parameters; ¶ 0080; the mic-linking requesting terminal sends a mic-linking request to the server and after that mic-linking requesting terminal sends a test Data is sent to the mic-linked target terminal), “and the configuration document is configured to provide a setting item required for microphone-connecting and stream-pushing”( see LUO ¶ 0080; obtains the network connection parameters of the mic-linking target terminal from the serve).  Also, LUO teaches the claimed feature of “receiving the configuration document returned from the server.”(See LUO ¶ 0080; receives the result of the mic-linked target responding to the test data; the mic-linked requesting terminal determines the mic-linked video parameters according to the response result received); “parsing the configuration document, turning on the microphone based on the setting item, collecting the audio and implementing the stream-pushing” (See LUO ¶ 0080; microphone-linked requesting terminal encodes the microphone-linked video according to the video parameters; the microphone-linked requesting terminal sends the encoded microphone-linked video to the microphone-linked target terminal). 
LUO does not appear to explicitly disclose “establishing a transmission control protocol (TCP) connection with a server”; “turning off the TCP connection with the server”.  However, Stogel discloses “establishing a transmission control protocol (TCP) connection with a server” and “turning off the TCP connection with the server”( See Stogel ¶ 0104).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of LUO and Stogel before him or her, to modify the invention of LUO to incorporate the teaching of Stogel and perform TCP connection.  The suggestion for doing so would have been to monitor the network for a client connection because once TCP/IP network connection is established between the communication server and a client, the server displays an indication of client connection request through operator interface (see abstract).

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, the combination of LUO and Stogel further discloses “sending a third request to the server based on a success of the stream-pushing, wherein the third request is configured to inform the server of a success of the microphone-connecting”; (see LUO ¶ 0058; ¶ 0080, ¶ 0084).

Regarding claim 4, claim 1 is incorporated as stated above.  In addition, the combination of LUO and Stogel further discloses “re-establishing the TCP connection with the server, and sending the third request to the server through the re-established TCP connection”; (see Stogel ¶ 0104).

Regarding claim 5, claim 1 is incorporated as stated above.  In addition, the combination of LUO and Stogel further discloses “wherein the configuration document comprises an IP address for the stream-pushing, an audio sample rate, a code format and a code rate”; (see LUO ¶ 0084). 

Regarding claim 6, claim 2 is incorporated as stated above.  In addition, the combination of LUO and Stogel further discloses “said sending a third request to the server comprising: sending the third request to the server in response to indication information sent by the server, .

Regarding claim 7, claim 2 is incorporated as stated above.  In addition, the combination of LUO and Stogel further discloses “sending a third request to the server comprising: sending the third request to the server in response to not acquiring any data to be pushed within a time period”; (see LUO ¶ 0058; ¶ 0080, ¶ 0084).

Regarding claim 8, LUO discloses “receiving a first request sent by the client, wherein the first request is configured to request a configuration document required for microphone-connecting and stream-pushing” (see LUO ¶ 0048, requesting parameters; ¶ 0080; the mic-linking requesting terminal sends a mic-linking request to the server and after that mic-linking requesting terminal sends a test Data is sent to the mic-linked target terminal), “acquiring the configuration document based on the first request, wherein the configuration document is configured to provide a setting item required by the client for microphone-connecting and stream-pushing”( see LUO ¶ 0080; obtains the network connection parameters of the mic-linking target terminal from the serve).  Also, LUO teaches the claimed feature of “sending the configuration document to the client as a response to the first request.”(See LUO ¶ 0080; receives the result of the mic-linked target responding to the test data; the mic-linked requesting terminal determines the mic-linked video parameters according to the response result received). 
The suggestion for doing so would have been to monitor the network for a client connection because once TCP/IP network connection is established between the communication server and a client, the server displays an indication of client connection request through operator interface (see abstract).

Regarding claim 9, claim 8 is incorporated as stated above.  In addition, the combination of LUO and Stogel further discloses “said acquiring the configuration document based on the first request comprising: sending a second request to a streaming media data center based on the first request, wherein the second request is configured to request the configuration document from the streaming media data center; and receiving the configuration document returned by the streaming media data center.”; (see LUO ¶ 0058; ¶ 0080, ¶ 0084).

Regarding claim 10, claim 9 is incorporated as stated above.  In addition, the combination of LUO and Stogel further discloses “wherein the configuration document is generated by the streaming media data center based on a system load”; (see Stogel ¶ 0104).

Regarding claim 11, claim 8 is incorporated as stated above.  In addition, the combination of LUO and Stogel further discloses “wherein the configuration document comprises an IP address for the stream-pushing, an audio sample rate, a code format and a code rate”; see Stogel ¶ 0104). 

Claims 12, 13 and 15 - 18 are the apparatus claims corresponding to the method claims 1, 2 and 4- 7 that have been rejected above.  Applicant attention is directed to the rejection of claims 1, 2 and 4- 7.  Claims 12, 13 and 15 – 18 are rejected under the same rational as claims 1, 2 and 4- 7.

Claims 19 – 21 are rejected under 35 USC 103 as being unpatentable over LUO CHAUNG (CN 110602519) provided by the applicant, translation attached, “hereinafter LUO” in view of Stogel et al (US Pub. No. 2006/0056386 A1) and further in view of Verrigt et al (US Pub. NO. 2017/0078452 A1).

Regarding claim 19, claim 1 is incorporated. The combination of LUO and Stogel does not appear to explicitly disclose “wherein the second request is an HTTP request, and the configuration document is returned by the server as a response to the HTTP request”.  However, Verrijt discloses “wherein the second request is an HTTP request, and the configuration document is returned by the server as a response to the HTTP request”( See Verrijt ¶ 0045, ¶ 0046; using HTTP messages to request microphone support and accessing microphone).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of LUO, Stogel and Verrijt before him or her, to modify the invention of LUO to incorporate the teaching of Verrijt and utilize HTTP for support turning or accessing the microphone.  The suggestion for doing so would have been to improve mobile application development and particularly to systems and frameworks for developing hybrid mobile applications (see ¶ 0001).

Regarding claim 20, claim 9 is incorporated. The combination of LUO and Stogel does not appear to explicitly disclose “wherein the first request is an HTTP request”.  However, Verrijt discloses “wherein the first request is an HTTP request.”( See Verrijt ¶ 0045, ¶ 0046; using HTTP messages to request microphone support and accessing microphone).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of LUO, Stogel and Verrijt before him or her, to modify the invention of LUO to incorporate the teaching of Verrijt and utilize HTTP for support turning or accessing the microphone.  The suggestion for doing so would have been to improve mobile application development and particularly to systems and frameworks for developing hybrid mobile applications (see ¶ 0001).

Claim 21 is the apparatus claims corresponding to the method claim 19 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 21 is rejected under the same rational as claim 19.

Response to Argument(s)
Applicant's argument(s) filed on January 14, 2022 have been fully considered but they are not persuasive. Also, arguments submitted are moot in view of the new ground rejection.  Therefore, rejection is maintained. 

In the remarks, the Applicant argues in substance that: 
The combination of LUO and Stogel fails to teaches or suggest a " establishing a transmission control protocol (TCP) connection with a server, sending a second request to the server, wherein the second request is configured to request a configuration document required for microphone-connecting and stream-pushing, and the configuration document is configured to provide a setting item required for microphone-connecting and stream-pushing; receiving the configuration document returned from the server; turning off the TCP connection with the server" as recited in Applicant's claim 1.
In response. Examiner respectively disagrees.  In the remarks, the applicant argued that Stogel discloses stablishing the TCP/IP connection for transmitting and receiving audio and data, however, Stogel does not teach or suggest turning off the TCP/IP connection after receiving the audio and data, so as to avoid a long connection signaling with the Console. Thus, Stogel merely discloses a method of transmitting audio and data through a TCP/IP connection, but Stoge/ fails to disclose using the TCP connection (which is 

B) All other arguments are moot in view the new ground of rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.